                 Case 1:19-cv-05188-ALC Document 10 Filed 08/28/20 Page 1 of 1

                                    THE MARKS LAW FIRM, P.C.

                                              April 6, 2020

       Via ECF
       Honorable Andrew L. Carter
       United States District Judge
       United States Courthouse
       40 Foley Square, Courtroom 1306
       New York, New York 10007                                                 8/28/20


                      RE:     Eugene Duncan v. Skin Bar NYC, LLC,
                              Docket: 1:19-cv-5188-ALC


       Dear Judge Carter,

              Plaintiff respectfully requests an adjournment of the deadline to move for default. The
       Defendant in this action have yet to appear, answer or otherwise move in this action, but have
       contacted Plaintiff via E-mail.

                Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
       economic effects it is causing to virtually all businesses open to the public (including possible
       complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
       hereby respectfully requests that the Court grant a sixty (60) day stay of all deadlines, including
       any deadline to move for default. The Court may wish to note that this is undersigned counsel's
       first request to stay this matter.

              Thank you for your consideration of this unexpected, but essential, request.



                                                                       Respectfully Submitted,

                                                                    The Marks Law Firm, P.C.
August 28, 2020.
The parties should submit a status report
by September 7, 2020, indicating whether
the parties need the stay in this matter to                   By:
continue.                                                               Bradly G. Marks




                              175 Varick Street, 3rd FL, New York, New York 10014
                        T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                             www.markslawpc.com
